             Case 1:19-cv-00350 Document 1 Filed 02/12/19 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 PLANNED PARENTHOOD FEDERATION
 OF AMERICA, INC.,
 1110 Vermont Avenue NW
 Washington, DC 20005,

                Plaintiff,

        v.                                              Civil Action No. 19-350


 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICES,
 200 Independence Avenue SW
 Washington, DC 20201,

                Defendant.




                                         COMPLAINT

       Plaintiff, by and through its attorneys, hereby alleges as follows:

                                          Introduction

       1.      Plaintiff Planned Parenthood Federation of America, Inc. (“Planned Parenthood”)

brings this action against Defendant U.S. Department of Health and Human Services (“HHS” or

“the agency”) to compel compliance with the Freedom of Information Act, 5 U.S.C. § 552

(“FOIA”).

       2.      Title X of the Public Health Service Act, 42 U.S.C. §§ 300–300a-8, makes family

planning services available for free or at low cost to Americans in all states. The Title X program




                                                 1
             Case 1:19-cv-00350 Document 1 Filed 02/12/19 Page 2 of 8



was designed to ensure access to comprehensive family planning and preventive health services,

particularly for people with lower incomes.

       3.      Millions of Americans have relied on the Title X program for essential

reproductive health care services. But now, the Trump-Pence Administration has sought to shift

the Title X program away from its core statutory purpose, threatening irreparable harm to the

very patients Title X was meant to help. Planned Parenthood has sought records through FOIA to

uncover the reasoning and influences underlying the agency’s harmful changes to the program.

       4.      FOIA requires that HHS provide a response within thirty working days of Planned

Parenthood’s request. See 5 U.S.C. §§ 552(a)(6)(A)(i), -(B)(i). Over four months have passed,

and HHS has failed to provide a response or produce any documents. Accordingly, Planned

Parenthood sues to compel the production of responsive records.

                                    Jurisdiction and Venue

       5.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       6.      Venue is proper under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e).

       7.      Planned Parenthood has exhausted its administrative remedies. See 28 U.S.C.

§ 552(a)(6)(C)(i).

                                              Parties

       8.      Plaintiff Planned Parenthood Federation of America, Inc., a not-for-profit

organization, is the nation’s leading provider of and advocate for high-quality, affordable sexual

and reproductive health care for women, men, and young people, as well as the nation’s largest

provider of sex education. Through more than 600 health centers across the country, Planned




                                                 2
                Case 1:19-cv-00350 Document 1 Filed 02/12/19 Page 3 of 8



Parenthood affiliates care for over 2.4 million patients each year with compassion and respect,

and without judgment.

          9.     Defendant U.S. Department of Health and Human Services is a federal agency

within the meaning of FOIA, 5 U.S.C. § 552(f)(1), and it is headquartered in Washington, D.C.

HHS has possession, custody, and control of records to which Planned Parenthood seeks access.

                                        Factual Allegations

          10.    In 1970, Congress created the Title X Family Planning Program, 42 U.S.C.

§§ 300–300a-8, to ensure that all people, and especially women with low incomes, have access

to comprehensive family-planning care. Title X annually provides hundreds of millions of

dollars to HHS “to make grants to and enter into contracts with public or nonprofit private

entities to assist in the establishment and operation of voluntary family planning projects.” 42

U.S.C. § 300(a).

          11.    The Title X grant program is competitive: state governments, local governments,

tribal entities, and nonprofit organizations vie with one another for grants. Within HHS’s Office

of the Assistant Secretary of Health, the Office of Population Affairs oversees the Title X

program.

          12.    Planned Parenthood serves an essential role in the delivery of Title X care. Each

year, Planned Parenthood serves roughly 40% of Title X’s patients—approximately 1.6 million

people.

          13.    Since President Trump’s inauguration in January 2017, HHS has announced a

series of abrupt policy reversals, apparently driven by extreme ideology rather than evidence-

based policy goals. These reversals jeopardize sexual- and reproductive-health programs like

Title X.




                                                  3
               Case 1:19-cv-00350 Document 1 Filed 02/12/19 Page 4 of 8



       14.      For example, the current administration’s budgets for FY2018 and FY2019

requested that Planned Parenthood be “defunded” by eliminating its eligibility for HHS funding

streams, including Title X.1 Failing to “defund” Planned Parenthood through the budget, the

administration has sought to exclude Planned Parenthood from the Title X program through

other means.

       15.      On August 3, 2017, however, HHS ended all existing Title X grants, effective

either March 31, 2018, or June 30, 2018. As a result, all Title X grants opened for competition

on February 23, 2018, when HHS issued the FY2018 Title X Funding Opportunity

Announcement: FOA No. PA-FPH-18-001 (the “2018 FOA”).

       16.      The 2018 FOA announced dramatic changes to HHS’s Title X priorities, requiring

that grantees place a “meaningful emphasis” on abstinence as an approach to birth control, even

for adults; provide onsite primary care; and cooperate with faith-based organizations. Incredibly,

the 2018 FOA omitted any reference to contraception or to HHS’s own published standards for

evidence-based family-planning care. These changes seem to be designed to disadvantage

reproductive health care providers like Planned Parenthood in the Title X grant competition—

and ultimately, to undermine the Title X program’s intended function of supporting

comprehensive family-planning care.




       1
         Office of Mgmt. & Budget, Exec. Office of the President, Budget of the United States
Government, Fiscal Year 2018 (2017); Office of Mgmt. & Budget, Exec. Office of the President,
Budget of the United States Government, Fiscal Year 2019 (2018); Office of Mgmt. & Budget,
Exec. Office of the President, Fact Sheet: The President’s Fiscal Year 2018 Budget: Overview
(2017), available at
https://www.whitehouse.gov/sites/whitehouse.gov/files/omb/budget/fy2018/fact_sheets/2018%2
0Budget%20Fact%20Sheet_Budget%20Overview.pdf; U.S. Dep’t of Health & Human Servs.,
FY 2019 Budget in Brief 7 (2018), available at
https://www.hhs.gov/sites/default/files/fy-2019-budget-in-brief.pdf.

                                                4
             Case 1:19-cv-00350 Document 1 Filed 02/12/19 Page 5 of 8



       17.     Given these changes, organizations that do not provide comprehensive

reproductive health care sought the opportunity to participate in the Title X program.2

       18.     In August 2018, HHS issued notices of Title X awards to FY2018 grantees for a

term of only seven months,3 from September 2018 through March 2019, rather than for the usual

three-year term.

       19.     On September 25, 2018, Planned Parenthood filed a FOIA request with HHS

seeking, among other things, records regarding the 2018 FOA and the distribution of Title X

awards pursuant to that FOA.

       20.     Specifically, Planned Parenthood seeks the following records:

                   1) A copy of all non-binding letters of intent submitted in response to
                      Funding Opportunity Number PA-FPH-18-001. Alternatively, a
                      comprehensive list of the identities of all persons or entities that submitted
                      a non-binding letter of intent in response to Funding Opportunity Number
                      PA-FPH-18-001.
                   2) A copy of any record, excluding applications, listing the identities of
                      applicants that submitted an application in response to Funding
                      Opportunity Number PA-FPH-18-001.
                   3) A copy of any records that include the identities of applicants that HHS
                      determined were ineligible or otherwise disqualified for funding under
                      Funding Opportunity Number PA-FPH-18-001.
                   4) A copy of any records, excluding applications, that include the basis for a
                      determination of an applicant’s ineligibility or non-funding under Funding
                      Opportunity Number PA-FPH-18-001.
                   5) A copy of any records that include the identities of applicants that HHS
                      rejected or did not approve for funding under Funding Opportunity
                      Number PA-FPH-18-001.


       2
          See Victoria Colliver, Anti-abortion clinics tapping into federal funds under Trump,
Politico.com (Dec. 16, 2018), available at https://www.politico.com/story/2018/12/16/ abortion-
pregnancy-centers-planned-parenthood-1007765.
       3
         See U.S. Dep’t of Health & Human Servs., Recent Grant Awards, available at
https://www.hhs.gov/opa/grants-and-funding/recent-grant-awards/index.html (last visited Dec.
28, 2018).


                                                 5
             Case 1:19-cv-00350 Document 1 Filed 02/12/19 Page 6 of 8



                   6) A copy of any records that include the scores given to each application
                      submitted in response to Funding Opportunity Number PA-FPH-18-001.
                   7) A copy of any records that include the names of members of the
                      independent review panels tasked with evaluating applications submitted
                      in response to Funding Opportunity Number PA-FPH-18-001.
                   8) A copy of all records that include the reviewers’ scores, scoring decisions,
                      or comments related to applications submitted in response to Funding
                      Opportunity Number PA-FPH-18-001.
                   9) A copy of all records, except for applications but including scoring criteria
                      and guidance, given to members of the independent review panels tasked
                      with evaluating applications submitted in response to Funding Opportunity
                      Number PA-FPH-18-001.
                   10) A copy of Deputy Assistant Secretary for Population Affairs Diane
                       Foley’s calendar, including any calendar maintained for her, since her
                       appointment in May 2018.
                   11) A copy of all meeting agenda, notes, minutes, recordings and any other
                       records of and from any meetings between Deputy Assistant Secretary for
                       Population Affairs Diane Foley and any person associated with Live
                       Action, including Lila Rose, or Susan B. Anthony List.
                   12) A copy of communications, including email communications, between
                       Deputy Assistant Secretary for Population Affairs Diane Foley and any
                       person associated with Live Action, including Lila Rose, or Susan B.
                       Anthony List.
                   13) All visitor logs reflecting Lila Rose entering any HHS office building.

       21.     The request letter is attached hereto as Exhibit A.

       22.     On September 25, 2018, HHS acknowledged receipt of Planned Parenthood’s

FOIA request and assigned the request tracking number 18-0349. In its acknowledgement letter,

HHS informed Planned Parenthood that the request “falls under ‘unusual circumstances’ in that

the records [sought] are maintained outside of this office and our staff has not yet searched for

and collected the responsive records from the office most likely to maintain the records.” HHS’s

acknowledgment letter mentioned only Item Nos. 1–12, omitting Item No. 13.




                                                 6
              Case 1:19-cv-00350 Document 1 Filed 02/12/19 Page 7 of 8



        23.     Also on September 25, 2018, HHS requested clarification of Item No. 12 and Item

No. 13. Planned Parenthood provided clarification via email that same day, and notified HHS

that the agency’s acknowledgement letter had failed to mention the request for Item No. 13.

        24.     On September 26, 2018, HHS informed Planned Parenthood that it had assigned

Item No. 13 a separate tracking number—18-0350—because the responsive records would come

from a different program office.

        25.     Thirty working days passed and HHS did not provide a response or any records.

        26.     As of the filing of this Complaint, HHS has not provided a response to Planned

Parenthood’s FOIA request. Nor has it produced any responsive documents.

                                         Claim for Relief
                                           Count One
                               (Violation of FOIA, 5 U.S.C. § 552)

        27.     Planned Parenthood incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        28.     By failing to respond to Planned Parenthood’s request within the statutorily

prescribed time limit, HHS has violated its duties under 5 U.S.C. § 552 and its own regulations

implementing FOIA at 45 C.F.R. §§ 5 et seq. These duties include, but are not limited to, the

duties to notify Planned Parenthood of its determination and justifications; to conduct a

reasonable search for responsive records; and to produce non-exempt responsive records.

                                        Request for Relief

        WHEREFORE, Planned Parenthood requests that this Court:

        1.      Order HHS to conduct a search for any and all records responsive to Planned

Parenthood’s FOIA request using search methods reasonably likely to lead to discovery of all

responsive records;




                                                 7
             Case 1:19-cv-00350 Document 1 Filed 02/12/19 Page 8 of 8



       2.      Order HHS to produce, by a date certain, any and all non-exempt responsive

records and a Vaughn index of any responsive records withheld under a claim of exemption;

       3.      Enjoin HHS from continuing to withhold any and all non-exempt responsive

records;

       4.      Order HHS to grant in full Planned Parenthood’s request for a fee waiver;

       5.      Award Planned Parenthood its costs, attorneys’ fees, and other disbursements for

this action; and

       6.      Grant any other relief this Court deems appropriate.




Dated: February 12, 2019                     Respectfully submitted,

                                             /s/ Richard Muniz
                                             Richard Muniz (D.C. Bar. No. 1032246)
                                             Hannah S. Swanson (Wash. State Bar No. 51224)*
                                             Planned Parenthood Federation of America, Inc.
                                             1110 Vermont Ave. NW, Suite 300
                                             Washington, D.C. 20005
                                             (202) 973-4800
                                             richard.muniz@ppfa.org
                                             hannah.swanson@ppfa.org

                                             Counsel for Plaintiff Planned Parenthood
                                             Federation of America, Inc.

                                             *Pro hac vice application forthcoming




                                                8
